DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed as a result of two Terminal Disclaimers filed on February 17, 2021.
The claimed invention is directed to a physical and pyrolitic trap for semiconductor processes. The trap includes over a dozen claimed components illustrated in Applicant’s Figures 2-4.  The Examiner’s closest prior arts are Dozoretz (US 2001/0017080 A1, US 6,197,119 B1) and Gu (US 5,820,641 A1).  However, none of the cited prior arts, alone or in combination, teach or suggest the claimed components in the claimed structural aggregation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        April 29, 2021